             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 1 of 32




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE                      )
COUNCIL; CENTER FOR                            )
BIOLOGICAL DIVERSITY;                          )
CONSUMER FEDERATION OF                         )
AMERICA; MASSACHUSETTS UNION                   )
OF PUBLIC HOUSING TENANTS;                     )
PUBLIC CITIZEN; and SIERRA CLUB,               )
                                               )       Case No. 20-cv-9127
              Plaintiffs,                      )       ECF Case
                                               )
       v.                                      )
                                               )
DAN BROUILLETTE, in his official               )
capacity as the Secretary of the United        )
States Department of Energy; and the           )
UNITED STATES DEPARTMENT OF                    )
ENERGY,                                        )
                                               )
              Defendants.                      )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.     During the energy crisis of the 1970s, Congress recognized the risks of

uncontrolled, inefficient energy use. In response, it tasked the U.S. Department of Energy

with ensuring continued energy-efficiency improvements for consumer and commercial

products—improvements that save consumers and businesses money while also reducing

unnecessary electricity generation. This task remains as vital now as ever. But for the past

four years, DOE has utterly abdicated its responsibility.

       2.     In the Energy Policy and Conservation Act (EPCA), Congress established a

program to ensure that common consumer and commercial products that use large amounts

of energy meet minimum energy conservation standards. EPCA directs DOE to meet

specific timetables to periodically review and revise these standards to ensure that they are
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 2 of 32




set at the maximum level of energy efficiency that is technologically feasible and

economically justified.

       3.     Over the past four years, DOE has missed EPCA deadlines for more than two

dozen consumer and commercial products. These overdue products include energy-

intensive home appliances such as furnaces, air conditioners, water heaters, dishwashers,

and clothes dryers, as well as commercial equipment used by countless businesses, such as

motors, walk-in coolers, and transformers. Additional significant, technologically feasible,

and economically justified energy savings are available for these overdue products.

       4.     DOE’s failure to comply with Congress’s explicit deadlines for reviewing and

revising energy conservation standards for the overdue products violates EPCA. DOE’s

foot-dragging results in greater—and avoidable—energy use, causing increased air pollution

that harms public health and the environment, and higher energy bills for consumers and

other users of the overdue products.

       5.     Plaintiffs bring this suit to end DOE’s unlawful abdication of its duties and

ask this Court to set an expeditious, enforceable schedule compelling DOE to comply with

EPCA’s requirements for the review and revision of energy conservation standards for the

overdue products.

                                         PARTIES

Plaintiffs

       6.     Plaintiff Natural Resources Defense Council (NRDC) is a national, nonprofit

environmental and public health organization with several hundred thousand members

nationwide. NRDC engages in research, advocacy, media, and litigation related to

protecting public health and the environment. One of NRDC’s top priorities is to fight


                                              2
            Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 3 of 32




climate change by cutting carbon emissions and building the clean energy economy. As part

of this work, NRDC promotes the use of sustainable energy sources and energy efficiency to

reduce greenhouse gas pollution, lower consumer energy bills, and minimize the adverse

environmental impacts of electricity generation and fossil fuel production. NRDC has

participated in the majority of DOE’s rulemakings developing energy conservation

standards for consumer products and commercial equipment.

       7.     Plaintiff Center for Biological Diversity is a national nonprofit organization

with more than one million members and online activists who care about protecting the

natural environment, including wildlife, from climate change and other environmental

degradation. The Center uses scientific expertise and legal action to defend endangered

species and educates the public on threats to wildlife and biodiversity. Among the Center’s

priorities are initiatives that advance the critical energy transition to clean and renewable

energy.

       8.     Plaintiff Consumer Federation of America (CFA) is an association of more

than 250 nonprofit consumer organizations established to advance the consumer interest

through research, advocacy, and education. For more than twenty years, CFA has

supported and advocated for cost-effective energy-efficiency policies, practices, and

standards as they benefit consumers through lower energy bills and defer the need for

additional energy supplies, which also helps to keep customers’ utility rates down. CFA has

participated in countless rulemakings, requests for information, and other proceedings

involving DOE’s energy conservation standards program for consumer products.

       9.     Plaintiff Massachusetts Union of Public Housing Tenants (MUPHT) is a

membership organization that represents the interests of the tens of thousands of families


                                               3
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 4 of 32




that reside in public housing in Massachusetts. The overwhelming majority of MUPHT’s

members live on annual incomes well below the median income in Massachusetts. For well

over a decade, MUPHT has strongly supported strengthening energy conservation standards

promulgated by DOE.

       10.    Plaintiff Public Citizen is a nonprofit consumer advocacy organization with

members in all fifty states. It routinely appears before Congress, administrative agencies,

and the courts to support the creation and enforcement of laws and regulations to protect

consumers, workers, and the general public. Among other issues, Public Citizen fights for

strong health, safety, and environmental protections.

       11.    Plaintiff Sierra Club is a national, nonprofit environmental organization with

hundreds of thousands of members nationwide. Sierra Club’s purposes include enhancing

public health and the environment and practicing and promoting the responsible use of the

Earth’s ecosystems and resources. Energy efficiency is crucial to achieving Sierra Club’s

mission, and Sierra Club has a variety of initiatives designed to encourage businesses,

individuals, and utilities to undertake energy conservation measures to reduce greenhouse

gas pollution, lower consumer energy bills, and minimize the adverse environmental

impacts of electricity generation and oil and natural gas production.

       12.    Plaintiffs bring this suit on their own behalf. Plaintiffs are organizations that

use or own products with overdue standards and intend to replace those products in the near

future. DOE’s failure to meet EPCA’s deadlines for the overdue products harms plaintiffs by

restricting their opportunities to purchase the most energy-efficient versions of those

products.




                                               4
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 5 of 32




       13.    Plaintiffs also bring this suit on behalf of their members. Plaintiffs’ members

include consumers and business owners who use, or whose businesses use, products with

overdue standards and intend to replace those products in the near future. DOE’s failure to

meet EPCA’s deadlines for the overdue products harms these members by restricting their

opportunities to purchase the most energy-efficient versions of those products.

       14.    Plaintiffs also have members who use, and pay for the energy consumed by,

overdue products that are owned and maintained by a third party, like a landlord. These

members are harmed by higher energy bills resulting from DOE’s failure to meet EPCA’s

deadlines for the overdue products.

       15.    Plaintiff CFA’s members include member organizations that represent

individual consumers who use products with overdue standards and intend to replace those

products in the near future. DOE’s failure to meet EPCA’s deadlines for the overdue

products harms these consumers through higher energy bills and by restricting their

opportunities to purchase the most energy-efficient versions of those products.

       16.    Plaintiffs also have members who live near power plants that burn fossil fuels

and emit pollutants that harm public health and the environment. DOE’s failure to meet

EPCA’s deadlines for the overdue products means consumers and businesses are using less

efficient products that increase the demand for electricity generation and, consequently,

emissions from fossil-fuel power plants. DOE’s failure to meet EPCA’s deadlines for the

overdue products thus harms plaintiffs’ members by increasing their exposure to pollutants

emitted from nearby fossil-fuel power plants.

       17.    Plaintiffs also have members who live or own businesses in areas at risk of

harm from severe weather events and other climate-related impacts, such as flooding, storm


                                                5
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 6 of 32




surge, and sea-level rise. DOE’s failure to meet EPCA’s deadlines for the overdue products

contributes to climate change by increasing the demand for fossil-fuel generated electricity

and thus the emission of greenhouse gases from fossil-fuel power plants. DOE’s failure to

meet EPCA’s deadlines for the overdue products thus harms plaintiffs’ members by

increasing the risk of physical and economic harm from severe weather events and other

impacts related to climate change.

       18.     DOE’s failure to meet EPCA’s deadlines for the overdue products harms the

consumer, environmental, economic, and health interests of plaintiffs and their members

because it denies them the benefits of updated energy conservation standards for those

products. Plaintiffs’ and their members’ injuries would be redressed by the requested relief

requiring DOE to comply with its obligations to review and revise the standards for the

overdue products.

Defendants

       19.     Defendant Dan Brouillette, Secretary of Energy, is the head of the

Department of Energy and is responsible for administering EPCA, including the energy

conservation standard provisions at issue in this case. Plaintiffs sue Secretary Brouillette in

his official capacity.

       20.     Defendant U.S. Department of Energy is an agency of the United States. The

Department of Energy is responsible for implementation of EPCA, including the energy

conservation standard provisions at issue in this case. Defendants are referred to collectively

in this Complaint as DOE.




                                               6
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 7 of 32




                               JURISDICTION AND VENUE

       21.    This Court has jurisdiction under 42 U.S.C. §§ 6305(a), 6316(a), 6316(b)(1),

and 28 U.S.C. §§ 1331, 1361.

       22.    This Court has authority to issue declaratory relief under 28 U.S.C.

§§ 2201(a), 2202.

       23.    This Court has authority to issue injunctive relief under 42 U.S.C. § 6305(a).

       24.    Venue is proper because plaintiffs bring this civil action against an agency of

the United States and an officer and employee of the United States acting in his official

capacity, plaintiff NRDC resides in this district, and no real property is involved in the

action. See 28 U.S.C. § 1391(e)(1)(C).

       25.    To the extent sixty-days’ written notice was required for any of the claims for

relief in this Complaint, plaintiffs provided notice of all such claims in the form and manner

required by EPCA. 42 U.S.C. § 6305(b)(2). A copy of plaintiffs’ notice letter is attached as

Exhibit A.

          FACTUAL, STATUTORY, AND REGULATORY BACKGROUND

Energy conservation standards protect consumers, public health, and the environment

       26.    Burning fossil fuels for energy causes a wide range of adverse environmental

impacts, including emissions of air pollutants that threaten public health, harm plants and

wildlife, and contribute to climate change. In the United States, power plants burn fossil

fuels like coal and natural gas to generate electricity to power homes and businesses, while

fossil fuels like fuel oil and natural gas are combusted directly in homes and businesses to

power appliances.




                                               7
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 8 of 32




       27.     Each year, huge amounts of electricity, fuel oil, and natural gas are wasted

through inefficient usage by outdated consumer and commercial products. This waste

harms consumers, ratepayers, public health, and the environment.

       28.     The development of cost-effective, technologically feasible energy-efficiency

standards for consumer and commercial products reduces electricity, fuel oil, and natural

gas demand and waste. By decreasing demand, up-to-date energy conservation standards

reduce emissions of dangerous air pollutants and greenhouse gases associated with

electricity generation and fossil fuel consumption in buildings.

       29.     Energy conservation standards also have important consumer benefits.

Because energy-efficient products use less electricity, natural gas, and other fossil fuels,

customers’ energy bills are substantially reduced over the lifetime of the energy-efficient

products they own or use.

       30.     Energy conservation standards also benefit consumers, particularly low-

income consumers, by helping to address the “split incentive” problem experienced when

the person who buys a product is not the person who will pay to operate it.

       31.     Split incentives are an important aspect of the housing rental market, where

landlords have an economic incentive to buy the cheapest appliances, without regard to

energy conservation, but the tenants pay the energy bills to operate those appliances. They

are also an important aspect of the new home market, where home developers often have an

incentive to buy the cheapest appliances, without regard to energy efficiency, while the

home buyer will pay the higher energy bills that result. Strong energy-efficiency standards

help ensure that tenants and home buyers are not stuck with unnecessarily high bills from

operating inefficient appliances that someone else purchased.


                                                8
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 9 of 32




       32.     Up-to-date energy conservation standards are particularly important for

moderate- and low-income consumers. These consumers spend disproportionately more on

energy bills than other income groups, and therefore benefit more from lower energy bills

that result from more efficient appliances.

       33.     Energy conservation standards also help consumers by making energy-

efficient products the norm, rather than the exception. Up-to-date standards ensure that

consumers can find and purchase efficient products easily and will not have to pay a

premium for them. Up-to-date standards also give consumers peace of mind to know any

product they buy will meet minimum efficiency standards that are both cost-effective and

reflective of current technological capability.

EPCA requires DOE to regularly review and revise energy conservation standards

       34.     Congress enacted EPCA in 1975 to reduce wasteful use of the nation’s energy

resources following the 1973 oil embargo. See Pub. L. No. 94-163, 89 Stat. 871 (1975)

(codified at 42 U.S.C. §§ 6291-6309). EPCA’s purposes include “conserv[ing] energy

supplies through energy conservation programs” and improving the energy efficiency of

major appliances. 42 U.S.C. § 6201(4), (5).

       35.     Under EPCA, DOE issues energy conservation standards for both consumer

products, like furnaces, air conditioners, water heaters, dishwashers, and clothes dryers, as

well as commercial equipment, such as motors, walk-in coolers, and transformers. EPCA’s

energy conservation program for consumer products is set forth at 42 U.S.C. §§ 6291-6309,

while its program for commercial equipment is set forth at 42 U.S.C. §§ 6311-6317.

       36.     When DOE establishes or amends an energy conservation standard under

EPCA, whether for a consumer or commercial product, the standard must be designed to


                                                  9
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 10 of 32




achieve the maximum improvement in energy efficiency that is technologically feasible and

economically justified. 42 U.S.C. §§ 6295(o)(2)(A), 6316(a). The standard must also result in

significant conservation of energy. Id. §§ 6295(o)(3)(B), 6316(a).

       37.     EPCA’s energy conservation standards have been highly effective in

improving our nation’s energy efficiency, saving consumers money, and avoiding emissions

of greenhouse gases and other air pollutants. DOE has estimated that, by 2030, the

standards completed through 2016 will have saved more energy than the entire nation

consumes in one year and will have cumulatively saved consumers more than $2 trillion on

their utility bills. Reduced energy use also avoids emissions of harmful air pollutants:

through 2030, standards completed through 2016 will cut emissions of more than 7.9 billion

metric tons of carbon dioxide, more greenhouse gas emissions than the entire United States

generates in a year.

       38.     The continued success of DOE’s energy conservation program, however,

depends on DOE’s regular review and update of standards to keep pace with technological

advances that can lead to further significant increases in energy efficiency and cost savings.

       39.     EPCA accordingly imposes strict deadlines requiring DOE to regularly review

and amend its energy conservation standards. 42 U.S.C. §§ 6295(m)(1), (3), 6313(a)(6)(C)(i),

(iii). Further, EPCA imposes an “anti-backsliding” prohibition, which prevents DOE from

prescribing any amended standard that decreases the minimum required energy efficiency

for a product. Id. §§ 6295(o)(1), 6313(a)(6)(B)(iii)(I).

       40.     EPCA empowers private parties to sue to enforce its deadlines for energy

conservation standards. Under EPCA, “any person may commence a civil action” against

any federal agency “where there is an alleged failure of such agency to perform any act or


                                                10
               Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 11 of 32




duty under [EPCA] which is not discretionary,” id. § 6305(a)(2), or against the Secretary of

Energy where “there is an alleged failure of the Secretary to comply with a nondiscretionary

duty to issue a proposed or final rule according to the schedules set forth in [EPCA] section

6295,” id. § 6305(a)(3). EPCA requires that courts expedite disposition of actions brought

under section 6305(a)(3), and, for claims brought to enforce deadlines under section 6295,

authorizes courts to order relief that will ensure the Secretary’s compliance with not only

missed deadlines but also future deadlines for those same overdue products. Id. § 6305(a).

         41.     EPCA’s private enforcement provisions, id., also apply to DOE’s statutory

duties to review and revise energy conservation standards for the commercial equipment at

issue in this case. Id. § 6316(a), (b)(1). For commercial equipment, any reference in the

private enforcement provisions to deadlines under section 6295 is deemed a reference to

deadlines under section 6313. Id. § 6316(a)(1), (b)(1).

DOE’s prolonged failure to comply with EPCA’s energy conservation standard deadlines

         42.     Despite Congress’s explicit directives requiring DOE to regularly review and

revise its energy conservation standards, DOE has failed to meet statutory deadlines with

respect to more than two dozen consumer and commercial products over the past four

years.

         43.     Updated energy conservation standards for the overdue products would, by

2035, save U.S. consumers and businesses more than $22 billion per year, while preventing

more than 75 million metric tons of carbon pollution annually.

         A.      Consumer products

         44.     For consumer products, EPCA requires DOE to review the energy

conservation standards for each covered product every six years and either make a


                                               11
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 12 of 32




determination that no amendments are needed or else propose amended standards. 42

U.S.C. § 6295(m)(1). DOE may refuse to amend standards for a covered product only if

amended standards will not result in significant conservation of energy, are not

technologically feasible, or are not cost effective. Id. § 6295(m)(1)(A), (n)(2), (o)(2)(B)(i)(II).

If DOE cannot reach one of those conclusions, it must propose amended standards

“designed to achieve the maximum improvement in energy efficiency” that is

“technologically feasible and economically justified.” Id. § 6295(m)(1)(B), (o)(2)(A).

       45.     Once DOE proposes to amend the energy conservation standards for a

covered product, it must publish final amended standards within two years. Id.

§§ 6295(m)(3)(A). Conversely, if DOE issues a determination not to amend, it must review

the standard for that product again within three years. Id. § 6295(m)(3)(B).

       46.     For certain consumer products, EPCA also imposes specific date-certain

deadlines for DOE to issue final rules related to updating the current standards. E.g., id.

§ 6295(hh)(3) (metal halide lamp fixtures).

       47.     Since 2016, DOE has missed its EPCA deadlines to review energy

conservation standards for ten consumer products under 42 U.S.C. § 6295(m)(1): pool

heaters; water heaters; clothes dryers; room air conditioners; oil furnaces and weatherized

gas furnaces; refrigerators and freezers; fluorescent lamp ballasts; clothes washers;

microwave ovens; and furnace fans.

       48.     Since 2016, DOE has missed its EPCA deadlines to review energy

conservation standards for two consumer products under 42 U.S.C. § 6295(m)(3): direct

heating equipment and dishwashers.




                                                12
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 13 of 32




       49.     Since 2016, DOE has missed its EPCA deadlines to issue final rules for

energy conservation standards for three consumer products: non-weatherized and mobile

home gas furnaces; conventional cooking products; and metal halide lamp fixtures.

       B.      Commercial equipment

       50.     EPCA imposes a similar review requirement for commercial equipment.

DOE must review the energy conservation standards for each class of covered equipment

every six years and either make a determination that no amendments are needed or else

propose amended standards. 42 U.S.C. § 6313(a)(6)(C)(i). DOE may refuse to amend

standards for a product only if amended standards will not result in significant additional

conservation of energy, are not technologically feasible, or are not economically justified.

See id. §§ 6313(a)(6)(A)(ii)(II), (C)(i)(I). If DOE cannot reach one of those conclusions, it

must propose amended standards. Id. § 6313(a)(6)(C)(i)(II).

       51.     Once DOE proposes to amend the energy conservation standards for a

product, it must publish final amended standards within two years. Id. § 6313(a)(6)(C)(iii)(I).

Conversely, if DOE issues a determination not to amend, it must review the standards for

that product again within three years. Id. § 6313(a)(6)(C)(iii)(II).

       52.     For certain commercial equipment categories, EPCA also imposes specific

date-certain deadlines for DOE to issue final rules related to updating the current standards.

E.g., id. § 6313(f)(5) (walk-in coolers and freezers).

       53.     EPCA also requires that when the American Society of Heating,

Refrigerating, and Air-conditioning Engineers (ASHRAE) updates its Standard 90.1 for

certain commercial products, DOE must establish a uniform national standard for any such

product either at a level equivalent to the ASHRAE standard within 18 months, see id.


                                                13
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 14 of 32




§ 6313(a)(6)(A)(ii)(I), or at a level that is more stringent than the ASHRAE standard within

30 months, id. § 6313(a)(6)(B)(i).

       54.     Since 2016, DOE has missed its EPCA deadlines to review energy

conservation standards for four commercial products under 42 U.S.C. § 6313(a)(6)(C)(i):

small electric motors; water-cooled and evaporatively-cooled commercial air conditioners

and heat pumps; distribution transformers; and electric motors.

       55.     Since 2016, DOE has missed its EPCA deadlines to issue final rules for

energy conservation standards for three commercial products: commercial water heaters;

walk-in coolers and freezers; and commercial refrigeration equipment.

       56.     Since 2016, DOE has missed its EPCA deadlines to keep up with, or surpass,

the ASHRAE Standard 90.1 as required by EPCA for three products: dedicated outdoor air

systems; computer room air conditioners; and variable refrigerant flow air conditioners and

heat pumps.

                                     CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF

                                     (Small Electric Motors)

       57.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       58.     Small electric motors are general purpose motors that are not used as

components of products already covered under EPCA.

       59.     DOE set energy conservation standards for small electric motors on March 9,

2010. 75 Fed. Reg. 10,874 (Mar. 9, 2010).




                                               14
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 15 of 32




       60.     Under 42 U.S.C. § 6313(a)(6)(C)(i), DOE was required, no later than March

9, 2016, to review the standards for small electric motors and either propose amended

standards or make a determination that amendments were not necessary.

       61.     DOE missed that deadline, which is now more than four years overdue.

       62.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                             SECOND CLAIM FOR RELIEF

                                       (Pool Heaters)

       63.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       64.     Pool heaters are consumer products designed to heat water in swimming

pools, spas, and hot tubs.

       65.     DOE last amended the energy conservation standards for pool heaters on

April 16, 2010. 75 Fed. Reg. 20,112 (Apr. 16, 2010).

       66.     Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than April 16,

2016, to review the pool heater standards and publish a final rule that either amended the

standards or determined that amendments were not necessary.

       67.     DOE missed that deadline, which is now more than four years overdue.

       68.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                              THIRD CLAIM FOR RELIEF

                                 (Residential Water Heaters)

       69.     Plaintiffs incorporate by reference paragraphs 1 through 56.




                                              15
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 16 of 32




       70.     Residential water heaters are products that use oil, gas, or electricity to heat

potable water for use outside of the product itself.

       71.     DOE last amended the energy conservation standards for residential water

heaters on April 16, 2010. 75 Fed. Reg. 20,112 (Apr. 16, 2010).

       72.     Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than April 16,

2016, to review the water heater standards and either propose amended standards or make a

determination that amendments were not necessary.

       73.     DOE missed that deadline, which is now more than four years overdue.

       74.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                              FOURTH CLAIM FOR RELIEF

                                 (Residential Clothes Dryers)

       75.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       76.     DOE last amended the energy conservation standards for residential clothes

dryers on April 21, 2011. 76 Fed. Reg. 22,454 (Apr. 21, 2011).

       77.     Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than April 21,

2017, to review the clothes dryer standards and either propose amended standards or make

a determination that amendments were not necessary.

       78.     DOE missed that deadline, which is now more than three years overdue.

       79.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).




                                               16
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 17 of 32




                               FIFTH CLAIM FOR RELIEF

                                  (Room Air Conditioners)

       80.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       81.     Room air conditioners are products that are mounted in a window or through

a wall for the purpose of providing refrigeration, and potentially heating and ventilation, to

a room.

       82.     DOE last amended the energy conservation standards for room air

conditioners on April 21, 2011. 76 Fed. Reg. 22,454 (Apr. 21, 2011).

       83.     Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than April 21,

2017, to review the room air conditioner standards and either propose amended standards

or make a determination that amendments were not necessary.

       84.     DOE missed that deadline, which is now more than three years overdue.

       85.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                               SIXTH CLAIM FOR RELIEF

                       (Oil Furnaces and Weatherized Gas Furnaces)

       86.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       87.     Residential oil furnaces are products that use heating oil to generate heat and

are designed to be the primary heating source for a home. “Weatherized” furnaces are

furnaces that are intended to be installed outdoors.

       88.     DOE last amended the energy conservation standards for oil furnaces and

weatherized gas furnaces on June 27, 2011. 76 Fed. Reg. 37,408 (June 27, 2011).




                                              17
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 18 of 32




       89.     Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than June 27,

2017, to review the oil furnace and weatherized gas furnace standards and either propose

amended standards or make a determination that amendments were not necessary.

       90.     DOE missed that deadline, which is now more than three years overdue.

       91.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                             SEVENTH CLAIM FOR RELIEF

                           (Residential Refrigerators and Freezers)

       92.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       93.     DOE last amended the energy conservation standards for residential

refrigerators and freezers on September 15, 2011. 76 Fed. Reg. 57,516 (Sept. 15, 2011).

       94.     Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than September

15, 2017, to review the residential refrigerator and freezer standards and either propose

amended standards or make a determination that amendments were not necessary.

       95.     DOE missed that deadline, which is now more than three years overdue.

       96.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                              EIGHTH CLAIM FOR RELIEF

                                   (Fluorescent Lamp Ballasts)

       97.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       98.     Fluorescent lamp ballasts are devices that provide the voltage and current to

operate fluorescent light bulbs.




                                               18
               Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 19 of 32




         99.      DOE last amended the energy conservation standards for fluorescent lamp

ballasts on November 14, 2011. 76 Fed. Reg. 70,548 (Nov. 14, 2011).

         100.     Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than November

14, 2017, to review the fluorescent lamp ballast standards and either propose amended

standards or make a determination that amendments were not necessary.

         101.     DOE missed that deadline, which is nearly three years overdue.

         102.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                                 NINTH CLAIM FOR RELIEF

               (Water-cooled and Evaporatively-cooled Commercial Air Conditioners)

         103.     Plaintiffs incorporate by reference paragraphs 1 through 56.

         104.     Water-cooled commercial air conditioners are air conditioners that use a

circuit of water to remove heat from condenser coils. Evaporatively-cooled commercial air

conditioners are air conditioners that remove heat from their condenser coils by evaporating

water.

         105.     DOE last amended the energy conservation standards for water-cooled and

evaporatively-cooled commercial air conditioners on May 16, 2012. 77 Fed. Reg. 28,928

(May 16, 2012).

         106.     Under 42 U.S.C. § 6313(a)(6)(C)(i), DOE was required, no later than May 16,

2018, to review the water-cooled and evaporatively-cooled commercial air conditioner

standards and either propose amended standards or make a determination that amendments

were not necessary.

         107.     DOE missed that deadline, which is now more than two years overdue.


                                                 19
              Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 20 of 32




       108.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                               TENTH CLAIM FOR RELIEF

                                 (Residential Clothes Washers)

       109.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       110.     DOE last amended the energy conservation standards for residential clothes

washers on May 31, 2012. 77 Fed. Reg. 32,308 (May 31, 2012).

       111.     Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than May 31,

2018, to review the residential clothes washer standards and either propose amended

standards or make a determination that amendments were not necessary.

       112.     DOE missed that deadline, which is now more than two years overdue.

       113.     DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                             ELEVENTH CLAIM FOR RELIEF

                                  (Distribution Transformers)

       114.     Plaintiffs incorporate by reference paragraphs 1 through 56.

       115.     Distribution transformers are devices that receive power from electricity

distribution lines and reduce the voltage of the current to a level usable in homes and

businesses.

       116.     DOE last amended the energy conservation standards for distribution

transformers on April 18, 2013. 78 Fed. Reg. 23,336 (Apr. 18, 2013).




                                               20
           Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 21 of 32




       117.   Under 42 U.S.C. §§ 6313(a)(6)(C)(i) and 6295(m)(1), DOE was required, no

later than April 18, 2019, to review the distribution transformer standards and either

propose amended standards or make a determination that amendments were not necessary.

       118.   DOE missed that deadline, which is now more than a year overdue.

       119.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                            TWELFTH CLAIM FOR RELIEF

                                     (Microwave Ovens)

       120.   Plaintiffs incorporate by reference paragraphs 1 through 56.

       121.   DOE last amended the energy conservation standards for microwaves on

June 17, 2013. 78 Fed. Reg. 36,316 (June 17, 2013).

       122.   Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than June 17,

2019, to review the microwave standards and either propose amended standards or make a

determination that amendments were not necessary.

       123.   DOE missed that deadline, which is now more than a year overdue.

       124.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                          THIRTEENTH CLAIM FOR RELIEF

                                 (Direct Heating Equipment)

       125.   Plaintiffs incorporate by reference paragraphs 1 through 56.

       126.   Direct heating equipment refers to products that provide heat to a room in the

home directly, rather than by distributing it through vents.




                                              21
            Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 22 of 32




         127.   DOE last reviewed the energy conservation standards for direct heating

equipment on October 17, 2016, and determined not to amend them. 81 Fed. Reg. 71,325

(Oct. 17, 2016).

         128.   Under 42 U.S.C. § 6295(m)(3)(B), DOE was required, no later than October

17, 2019, to review the standards for direct heating equipment and either propose amended

standards or make a determination that amendments were not necessary.

         129.   DOE missed that deadline, which is now more than a year overdue.

         130.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                           FOURTEENTH CLAIM FOR RELIEF

                                   (Residential Dishwashers)

         131.   Plaintiffs incorporate by reference paragraphs 1 through 56.

         132.   DOE last reviewed the energy conservation standards for dishwashers on

December 13, 2016, and determined not to amend them. 81 Fed. Reg. 90,072 (Dec. 13,

2016).

         133.   Under 42 U.S.C. § 6295(m)(3)(B), DOE was required, no later than

December 13, 2019, to review the standards for residential dishwashers and either propose

amended standards or make a determination that amendments were not necessary.

         134.   DOE missed that deadline, which is nearly a year overdue.

         135.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).




                                               22
           Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 23 of 32




                               FIFTEENTH CLAIM FOR RELIEF

                                      (Electric Motors)

       136.   Plaintiffs incorporate by reference paragraphs 1 through 56.

       137.   Electric motors are mechanical devices, not including separately defined

“small electric motors,” that convert electricity into rotational movement.

       138.   DOE last amended the energy conservation standards for electric motors on

May 29, 2014. 79 Fed. Reg. 30,934 (May 29, 2014).

       139.   Under 42 U.S.C. § 6313(a)(6)(C)(i), DOE was required, no later than May 29,

2020, to review the electric motor standards and either propose amended standards or make

a determination that amendments were not necessary.

       140.   DOE missed that deadline.

       141.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                               SIXTEENTH CLAIM FOR RELIEF

                                       (Furnace Fans)

       142.   Plaintiffs incorporate by reference paragraphs 1 through 56.

       143.   Furnace fans are electrically powered devices used in consumer products to

circulate air through ducts.

       144.   DOE last amended the energy conservation standards for furnace fans on July

3, 2014. 79 Fed. Reg. 38,130 (July 3, 2014).

       145.   Under 42 U.S.C. § 6295(m)(1), DOE was required, no later than July 3, 2020,

to review the furnace fan standards and either propose amended standards or make a

determination that amendments were not necessary.


                                               23
            Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 24 of 32




         146.   DOE missed that deadline.

         147.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty in violation of EPCA. 42 U.S.C. § 6305(a)(2).

                          SEVENTEENTH CLAIM FOR RELIEF

                     (Non-weatherized and Mobile Home Gas Furnaces)

         148.   Plaintiffs incorporate by reference paragraphs 1 through 56.

         149.   Non-weatherized furnaces are furnaces designed for placement indoors and

that use a grille or duct to transport air to the interior of the furnace for the purpose of

combustion. Mobile home furnaces are furnaces designed exclusively for use in mobile

homes.

         150.   DOE proposed amended energy conservation standards for non-weatherized

and mobile home gas furnace products on March 12, 2015. 80 Fed. Reg. 13,120 (Mar. 12,

2015).

         151.   Under 42 U.S.C. § 6295(m)(3)(A), DOE was required, no later than March

12, 2017, to publish final amended standards for non-weatherized and mobile home gas

furnace products.

         152.   DOE missed that deadline, which is now more than three years overdue.

         153.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to

issue a final rule under section 6925, id. § 6305(a)(3), both in violation of EPCA.

                           EIGHTEENTH CLAIM FOR RELIEF

                               (Conventional Cooking Products)

         154.   Plaintiffs incorporate by reference paragraphs 1 through 56.


                                                24
           Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 25 of 32




       155.   Conventional cooking products, often shortened to “cooking products,” are

electric and gas cooking tops and ovens.

       156.   DOE proposed amended energy conservation standards for cooking products

on June 10, 2015. 80 Fed. Reg. 33,030 (June 10, 2015).

       157.   Under 42 U.S.C. § 6295(m)(3)(A), DOE was required, no later than June 10,

2017, to publish final amended standards for cooking products.

       158.   DOE missed that deadline, which is now more than three years overdue.

       159.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to

issue a final rule under section 6925, id. § 6305(a)(3), both in violation of EPCA.

                          NINETEENTH CLAIM FOR RELIEF

                                (Commercial Water Heaters)

       160.   Plaintiffs incorporate by reference paragraphs 1 through 56.

       161.   Commercial water heaters are commercial and industrial equipment that heat

potable water for purposes other than space heating.

       162.   DOE proposed amended energy conservation standards for commercial water

heaters on May 31, 2016. 81 Fed. Reg. 34,440 (May 31, 2016).

       163.   Under 42 U.S.C. § 6313(a)(6)(C)(iii)(I), DOE was required, no later than May

31, 2018, to publish final amended standards for commercial water heaters.

       164.   DOE missed that deadline, which is now more than two years overdue.

       165.   DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to




                                              25
            Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 26 of 32




issue a final rule under section 6313, id. §§ 6305(a)(3), 6316(b)(1), both in violation of

EPCA.

                            TWENTIETH CLAIM FOR RELIEF

                                (Metal Halide Lamp Fixtures)

       166.    Plaintiffs incorporate by reference paragraphs 1 through 56.

       167.    Metal halide lamp fixtures are light fixtures for general illumination that are

designed to use metal halide light bulbs and metal halide lamp ballasts. Metal halide light

bulbs are high-intensity discharge lamps that produce light by passing an electric current

through a metal halide vapor, and metal halide ballasts are equipment used to start and

operate metal halide bulbs.

       168.    EPCA required DOE to “publish a final rule” no later than January 1, 2019

to determine whether the energy conservation standards for metal halide lamp fixtures

should be amended. 42 U.S.C. § 6295(hh)(3).

       169.    DOE missed that deadline, which is nearly two years overdue.

       170.    DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to

issue a final rule under section 6925, id. § 6305(a)(3), both in violation of EPCA.

                          TWENTY-FIRST CLAIM FOR RELIEF

                                (Walk-in Coolers and Freezers)

       171.    Plaintiffs incorporate by reference paragraphs 1 through 56.

       172.    Walk-in coolers and freezers are enclosed, refrigerated spaces, less than 3,000

square feet in area, that can be walked into and which maintain temperatures above and

below freezing, respectively.


                                               26
           Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 27 of 32




       173.    EPCA required DOE, no later than January 1, 2020, to publish a final rule

determining whether the energy conservation standards for walk-in coolers and freezers

should be amended. 42 U.S.C. § 6313(f)(5).

       174.    DOE missed that deadline, which is nearly a year overdue.

       175.    DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to

issue a final rule under section 6313, id. §§ 6305(a)(3), 6316(a), both in violation of EPCA.

                        TWENTY-SECOND CLAIM FOR RELIEF

                           (Commercial Refrigeration Equipment)

       176.    Plaintiffs incorporate by reference paragraphs 1 through 56.

       177.    Commercial refrigeration equipment are refrigerators and freezers used in

restaurants, grocery stores, and similar applications.

       178.    DOE last amended the energy conservation standards for commercial

refrigeration equipment on March 28, 2014, and set a compliance deadline for those

standards of March 27, 2017. 79 Fed. Reg. 17,726 (Mar. 28, 2014).

       179.    Under 42 U.S.C. § 6313(c)(6)(B), DOE was required to issue a final rule

determining whether to update its commercial refrigeration equipment standards no later

than March 27, 2020.

       180.    DOE missed that deadline.

       181.    DOE’s missed deadline constitutes a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to

issue a final rule under section 6313, id. §§ 6305(a)(3), 6316(a), 6316(e), both in violation of

EPCA.


                                               27
           Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 28 of 32




                           TWENTY-THIRD CLAIM FOR RELIEF

                              (Dedicated Outdoor Air Systems)

       182.   Plaintiffs incorporate by reference paragraphs 1 through 56.

       183.   Dedicated outdoor air systems take air from outdoors, heat or cool it as

necessary to meet the needs of a building, then supply it to an indoor space. They differ

from more traditional commercial-scale heating and cooling equipment primarily through

the increased ventilation that results from increased use of outside air.

       184.   DOE has not issued energy conservation standards for dedicated outdoor air

systems.

       185.   ASHRAE amended Standard 90.1 on October 26, 2016, adding standards for

dedicated outdoor air systems. By DOE’s admission, this triggered DOE’s ASHRAE 90.1

obligations under EPCA with respect to dedicated outdoor air systems. 84 Fed. Reg. 48,006,

48,010 (Sept. 11, 2019).

       186.   Because ASHRAE Standard 90.1 was updated with respect to dedicated

outdoor air systems on October 26, 2016, DOE was required either to establish EPCA

energy conservation standards for dedicated outdoor air systems that were equivalent to the

ASHRAE standard by April 26, 2018, see 42 U.S.C. § 6313(a)(6)(A)(ii)(I), or to adopt more

stringent standards by April 26, 2019, id. § 6313(a)(6)(B)(i).

       187.   DOE missed both deadlines, which are now more than two and one years

overdue, respectively.

       188.   DOE’s missed deadlines constitute a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to




                                               28
            Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 29 of 32




issue a final rule under section 6313, id. §§ 6305(a)(3), 6316(b)(1), both in violation of

EPCA.

                        TWENTY-FOURTH CLAIM FOR RELIEF

                             (Computer Room Air Conditioners)

       189.    Plaintiffs incorporate by reference paragraphs 1 through 56.

       190.    Computer room air conditioners are products used to cool information

technology applications such as data processing rooms.

       191.    DOE updated the energy conservation standards for computer room air

conditioners on May 16, 2012. See 77 Fed. Reg. 28,928 (May 16, 2012).

       192.    ASHRAE Standard 90.1 was amended with respect to many classes of

computer room air conditioners on October 26, 2016. DOE was required either to amend

the EPCA energy conservation standards for these classes of computer room air

conditioners to be equivalent to the ASHRAE standard by April 26, 2018, see 42 U.S.C.

§ 6313(a)(6)(A)(ii)(I), or to adopt a more stringent standard by April 26, 2019, id.

§ 6313(a)(6)(B)(i).

       193.    For those classes of computer room air conditioners not addressed in the

October 2016 ASHRAE 90.1 updates, DOE was required to review the standards no later

than May 16, 2018. 42 U.S.C. § 6313(a)(6)(C)(i).

       194.    DOE missed all of these deadlines.

       195.    DOE’s missed deadlines constitute a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to

issue a final rule under section 6313, id. §§ 6305(a)(3), 6316(b)(1), both in violation of

EPCA.


                                               29
            Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 30 of 32




                          TWENTY-FIFTH CLAIM FOR RELIEF

                (Variable Refrigerant Flow Air Conditioners and Heat Pumps)

       196.    Plaintiffs incorporate by reference paragraphs 1 through 56.

       197.    Variable refrigerant flow air conditioners and heat pumps (VRFs) are

commercial-scale cooling and heating equipment. Rather than the single speed compressor

used by traditional air conditioners and heat pumps, VRFs have compressors that operate at

three or more steps, which allows them to modulate output to match the need of an indoor

space. These products have multiple indoor units, each with its own thermostat to meet the

heating or cooling demands of individual spaces.

       198.    DOE updated the energy conservation standards for VRFs on May 16, 2012.

See 77 Fed. Reg. 28,928 (May 16, 2012).

       199.    ASHRAE Standard 90.1 was amended with respect to many classes of VRFs

on October 26, 2016. DOE was required either to amend the EPCA energy conservation

standards for these classes of VRFs to be equivalent to the ASHRAE standard by April 26,

2018, see 42 U.S.C. § 6313(a)(6)(A)(ii)(I), or to adopt a more stringent standard by April 26,

2019, id. § 6313(a)(6)(B)(i).

       200.    For those classes of VRFs not addressed in the October 2016 ASHRAE 90.1

updates, DOE was required to review the standards no later than May 16, 2018. 42 U.S.C.

§ 6313(a)(6)(C)(i).

       201.    DOE missed all of these deadlines.

       202.    DOE’s missed deadlines constitute a failure to perform a nondiscretionary act

or duty, 42 U.S.C. § 6305(a)(2), and a failure to comply with a nondiscretionary duty to




                                              30
             Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 31 of 32




issue a final rule under section 6313, id. §§ 6305(a)(3), 6316(b)(1), both in violation of

EPCA.

                                  REQUEST FOR RELIEF

Plaintiffs respectfully request that the Court issue judgment against DOE:

        A.     Declaring that DOE’s failure to comply with its nondiscretionary duties under

EPCA with respect to the review and revision of energy conservation standards for the

overdue products violates EPCA as described above;

        B.     Compelling DOE to promptly initiate rulemakings and complete reviews and

revisions of energy conservation standards for overdue products, as described above, by

Court-imposed deadlines;

        C.     Setting a judicially enforceable schedule to “ensure [DOE’s] compliance with

future deadlines” under EPCA sections 6295 and 6313 for the review and revision of energy

conservation standards for the overdue products, as provided for in 42 U.S.C. § 6305(a);

        D.     Retaining jurisdiction over this action to monitor and ensure compliance with

all Court-ordered deadlines;

        E.     Awarding Plaintiffs the costs of litigation, including reasonable attorneys’

fees;

        F.     Granting such other relief as the Court deems just and equitable.



Dated: October 30, 2020                      Respectfully submitted,

                                             /s/ Jared E. Knicley
                                             Jared E. Knicley, pro hac vice pending
                                             Natural Resources Defense Council
                                             1152 15th Street, NW, Suite 300
                                             Washington, DC 20005
                                             T: (202) 513-6242

                                               31
Case 1:20-cv-09127 Document 1 Filed 10/30/20 Page 32 of 32




                          F: (415) 795-4799
                          jknicley@nrdc.org

                          Counsel for Plaintiffs Natural Resources Defense
                          Council and Public Citizen

                          /s/ Timothy Ballo (with permission)
                          Timothy Ballo, pro hac vice pending
                          Earthjustice
                          1001 G Street NW, Suite 1000
                          Washington, DC 20001
                          T: (202) 745-5209
                          tballo@earthjustice.org

                          Counsel for Plaintiffs Center for Biological Diversity,
                          Consumer Federation of America, Massachusetts
                          Union of Public Housing Tenants, and Sierra Club




                            32
